El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
El recurso de autos plantea si la indemnización por despido sin justa causa, al amparo del Art. 1 de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a) está sujeta al descuento en concepto del seguro social federal. Resolvemos en la negativa. Reiteramos, además, nuestros pronunciamientos de Vélez Rodríguez v. Pueblo Int'l Inc., 135 D.P.R. 500 (1994), y Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024 (1994), en cuanto a que el término para ejercitar la causa de acción según el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935 (11 L.P.R.A. see. 7), es de caducidad y no está sujeto a ser interrumpido por una apelación que sea instada por el empleado ante la Comisión Industrial.
M
El 11 de octubre de 1988, el recurrido Juan Alvira Cin-tron presentó una querella ante el Tribunal Superior, Sala de Carolina, donde solicitó que se le ordenara a su patrono, SK & F Laboratories Co. (en adelante SK & F), que lo reinstalara en su empleo toda vez que había cesado cierta incapacidad emocional alegadamente relacionada con su trabajo. Reclamó, además, los salarios dejados de percibir *806conforme al procedimiento dispuesto por la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.).(1)
Se alegó en la querella que el señor Alvira Cintrón tra-bajó para su patrono por alrededor de diez (10) años y que en septiembre de 1986 compareció al Fondo del Seguro del Estado (en adelante el Fondo) para tratamiento médico por una condición emocional. Alegó haber sido dado de alta en febrero de 1987, sin compensación ni relación alguna. (2) Alegó, además, haberse reportado a trabajar al día si-guiente, pero que volvió a recibir ayuda médica en una institución privada durante el período comprendido entre el 1ro y el 15 de mayo de 1987. Finalmente, indicó que durante los meses de junio y julio de 1987 recibió trata-miento médico privado y compareció de forma voluntaria al Fondo en donde, con fecha de 21 de octubre de 1987, se le ordenó regresar a su trabajo con derecho a tratamiento.(3)
Surge de la querella que el 21 de marzo de 1988 el Fondo resolvió, con relación al segundo caso, que el obrero no había sufrido accidente de trabajo ni padecía de enfer-medad ocupacional alguna. Inconforme, el señor Alvira Cintrón apeló ambas decisiones del Fondo (marzo de 1987 y marzo de 1988) ante la Comisión Industrial. A la fecha de dictarse la sentencia recurrida, esos recursos se encontra-ban pendientes.
El señor Alvira Cintrón alegó que a pesar de que estaba capacitado para trabajar desde el 21 de octubre de 1987 y *807que a partir de tal fecha le hizo infructuosamente varias peticiones a su patrono para que lo reinstalara en su em-pleo, éste se negó a ello; quien lo despidió formalmente el 27 de junio de 1988, por considerar que no estaba capaci-tado para continuar en el empleo.
El 21 de diciembre de 1989 el patrono, SK & F, presentó una moción para solicitar que se dictara sentencia sumaria a su favor. Alegó en dicha moción que no tenía obligación alguna de reservarle el empleo al querellante ni de reins-talarlo según la Ley del Sistema de Compensaciones por Accidentes del Trabajo, por no tratarse de un accidente o una enfermedad ocupacional. Alegó en la alternativa que, aun asumiendo que se tratara de un accidente o de una enfermedad ocupacional, el querellante no solicitó su reinstalación en el empleo dentro del año siguiente a la fecha del accidente y que el demandante no estaba física y mentalmente capacitado para ocupar su empleo. El quere-llante presentó un escrito en oposición a la moción del querellado. Surge de la sentencia recurrida que el 11 de abril de 1990, el tribunal dictó una resolución mediante la cual denegó la desestimación solicitada.
El 16 de mayo de 1990, SK & F presentó una moción sobre consignación y solicitud de sentencia. En ella solicitó la desestimación del caso en su totalidad y, a su vez, con-signó el importe de la mesada, el cual entendía que le co-rrespondía al querellante según la Ley Núm. 80, supra. El querellante se opuso a dicha moción y expuso la existencia de errores en el cómputo de la mesada por haberse descon-tado de ésta una cantidad en concepto de seguro social federal y alegó error en la suma de honorarios de abogado.
El 1ro de noviembre de 1990 el tribunal de instancia dictó una sentencia parcial en la que denegó la moción de desestimación presentada por SK & F y resolvió que no procedía el descuento de seguro social de la suma consig-nada en concepto de la mesada. Resolvió, además, que por encontrarse pendientes ante la Comisión Industrial las de-cisiones del Fondo sobre la relación causal de la condición *808del querellante, no podía atender la controversia sobre la reinstalación del querellante al amparo de la Ley Núm. 45, supra.
Inconforme, SK & F acudió ante nos y señaló los errores siguientes:
A. ... resolver que no procede al presente la desestimación de la acción instada por el querellante-recurrido al amparo de la Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. [s]ec. 1 y sigs. [sic.] por haber éste apelado ante la Comisión Industrial las determinaciones finales de no relación causal emitidas por el Fondo del Seguro del Estado en los casos número 87-15-995 y 87-15-5685.
B. ... no desestimar la acción instada por el querellante-recurrido al amparo de la Ley 45, a pesar de que transcurrió en exceso de doce meses entre el alegado accidente del trabajo y el momento en que el demandante solicitó reinstalación en su em-pleo, a tenor con las disposiciones del Artículo 5(a) de la Ley 45, 11 L.P.R.A. [s]ec. 7.
C. ... resolver que la mesada provista al amparo de la Ley Núm. 80 del 30 de mayo de 1976, 29 L.P.R.A. [s]ec. 185, no conlleva deducción alguna por concepto de Seguro Social. Soli-citud de revisión, págs. 5-6.
Mediante Resolución de 28 de diciembre de 1990 expe-dimos el recurso. Cumplidos todos los trámites de rigor, resolvemos.
1 — I i
Atendemos en primer lugar el planteamiento sobre si la indemnización por despido injustificado está sujeta al descuento por seguro social federal.
El Art. 10 de la Ley Núm. 80 (29 L.P.R.A. sec. 185J), dispone que “[n]o se hará descuento alguno de nómina so-bre la indemnización dispuesta por las secs. 185a a 1851 de este título, debiendo el patrono entregar íntegramente *809el monto total de la misma al empleado”.(4) (Énfasis suplido.)
La sabiduría de dicha disposición está enmarcada den-tro del propósito reparador que inspiró la aprobación de la Ley Núm. 80, supra:
Ya es tiempo que se proteja de una forma más efectiva el derecho del obrero puertorriqueño a la tenencia de un empleo mediante la aprobación de una ley que a la vez que otorgue unos remedios más justicieros y consubstanciales con los daños causados por un despido injustificado desaliente la incidencia de este tipo de despido. (Enfasis suplido.) Exposición de Motivos de la Ley Núm. 80, supra, 1976 Leyes de Puerto Rico 268.
Por su parte, el Art. 1 de la Ley Núm. 80, supra, dis-pone, en lo pertinente, lo siguiente:
Todo empleado de comercio, industria o cualquier otro nego-cio o sitio de empleo, designado en lo sucesivo como el estable-cimiento, donde trabaje mediante remuneración de alguna clase contratado sin tiempo determinado, que fuere despedido de su cargo sin que haya mediado una justa causa, tendrá de-recho a recibir de su patrono en adición al sueldo que hubiere devengado:
(a) el sueldo correspondiente a un mes por concepto de in-demnización',
(b) una indemnización progresiva adicional equivalente a una semana por cada año de servicio. (Enfasis suplido.) 29 L.P.R.A. sec. 185a.
En la citada disposición de la Ley Núm. 80, supra, clara e inequívocamente se indica que la compensación a la que tiene derecho todo empleado despedido injustificadamente constituye una “indemnización” para resarcir los *810daños sufridos a consecuencia del despido.(5) Esta indem-nización no equivale a una remuneración o salarios por los servicios prestados ni constituye un sustituto del sueldo. “La suma a que tiene derecho un empleado que ha sido despedido injustificadamente de su empleo al amparo de la Ley Núm. 80, supra, constituye una indemnización, lo que legalmente se define como un resarcimiento de daños y/o perjuicios, razón por la cual la misma no constituye salarios.” A. Acevedo Colóm. Legislación protectora del tra-bajo comentada, Hato Rey, Imp. Ramallo Bros., 1990, pág. 140. Este tipo de protección brindada a los empleados y obreros de nuestro país ha sido caracterizado como único. Así Lex K. Larson comenta lo siguiente:
Puerto Rico is unique in having legislation providing compensation for any employee under an indefinite term contract who is discharged without good cause. 2 Larson Unjust Dismissal Sec. 10.40 [l][a] (1996).
Puerto Rico has enacted what amounts to a mandatory severance pay statute. This law provides indemnity to employees under indefinite term contracts who are discharged without good cause. The indemnification consists of one month’s salary and one week’s salary for each year worked prior to discharge. Employees are further entitled to back pay due them, and any amounts already earned in commissions and pay for vacation time not taken due to work demands. (Escolios omitidos.) Larson, supra, Vol. 1, Sec. 9A.04(1) (1997).
Compatible con lo antes explicado, el Departamento del Trabajo y Recursos Humanos ha interpretado que “[l]a compensación que se satisface al trabajador despedido no puede considerarse como salario. Los salarios constituyen una compensación por servicios prestados mientras que la suma pagada al trabajador despedido tiene la naturaleza de una indemnización por disposición específica del Artí-*811culo 1 de la Ley Núm. 80”. Guías para la Interpretación y Aplicación de la Ley Núm. 80, aprobada el 30 de mayo de 1976, Departamento del Trabajo y Recursos Humanos, enero 1979, pág. 55. Véase, además, Srio. del Trabajo v. I.T.T., 108 D.P.R. 536 (1979).
Esta interpretación armoniza con lo dispuesto en la propia ley, a los efectos de que la suma otorgada como “indemnización” por el despido es una “en adición al sueldo que hubiere devengado” el empleado.(6) Mediante la aprobación de la Ley Núm. 80, supra, la Asamblea Legislativa dejó claramente establecida la diferencia entre el sueldo o salario por los servicios prestados y la indemnización por los daños que produzca el despido. “Cuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu.” Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14. Véanse, además: Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256 (1991); Rodríguez v. Fidelity Bond Mortg. Corp., 108 D.P.R. 156 (1978), y Rodríguez Rodríguez v. Gobernador, 91 D.P.R. 101 (1964), entre otros.
Por otro lado, el concepto “salarios” (wages) en la Ley Federal del Seguro Social, 42 U.S.C. sec. 409(a), se define como una remuneración en concepto del empleo, que no esté expresamente excluida por el estatuto.(7)
Para efectos de la Ley Federal del Seguro Social, todo pago que reciba un obrero o empleado, que no constituya remuneración por servicios prestados, queda expresamente excluido del concepto “salario”, por lo que no está sujeto a dicho descuento.(8) Interpretando la referida ley *812federal, en H.L. McCormick, Social Security Claims and Procedures, 4ta ed., Minnesota, Ed. West Publishing Co., 1991, Vol. 1, Sec. 263, pág. 197, se explica lo siguiente:
Payments that are not intended as remuneration for employment do not count as wages for Social Security purposes. This includes “damages”, attorney’s fees, interest, or penalties paid under court judgment or by compromise settlement with the employer based on a wage claim. [Social Security Handbook, 10th Ed., (1988), Sec. 1337]. (Énfasis suplido.)
Debemos aclarar que para efectos del descuento del se-guro social, la paga atrasada, sin embargo, se considera como “salario”. Véase Social Security Board v. Nierotko, 327 U.S. 358 (1946), citado más recientemente en United States v. Burke, 504 U.S. 229 (1992).(9)
A tenor de lo antes expuesto, resolvemos que la “indemnización” provista por la Ley Núm. 80, supra, para resarcir los daños que provoca el despido injustificado no está sujeta a descuento de nómina alguno, incluyendo el del seguro social federal. Cualquier interpretación contra-*813ría desvirtúa el fin loable que persigue la ley. Por ello, no erró el tribunal al resolver este asunto.
H — I HH I — i
Evaluemos los planteamientos en cuanto a si procede o no la desestimación de la reclamación según el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra.(10)
En Torres v. Star Kist Caribe, Inc., supra, explicamos que el período o término de doce (12) meses que establece el citado artículo 5A, de reserva de empleo, es de caducidad y no puede interrumpirse de forma alguna. La solicitud de reinstalación tiene que hacerse dentro de los doce (12) meses a partir de la fecha cuando ocurrió el accidente o la enfermedad laboral. “Luego de transcurrido este término, el patrono puede despedir al empleado, si éste aún no ha sido dado de alta del F.S.E. La legislatura estimó razonable dicho período para proteger el derecho del trabajador a retener su empleo, estableciendo así un balance entre los derechos del patrono y los del empleado lesionado. Ésta no tuvo la intención de establecer una obligación al patrono de reservar el empleo del obrero *814indefinidamente”. Torres v. Star Kist Caribe, Inc., supra, pág. 1033. Véase, además, Velez Rodríguez v. Pueblo Int'l Inc., supra, en el que reiteramos la obligación,del patrono bajo el Art. 5A, supra, de reservar el empleo durante un período de doce (12) meses, desde la ocurrencia del acci-dente o la enfermedad.
Al tratarse de un término de caducidad, dicho período de reserva no está sujeto a ser interrumpido por la apelación instada por el empleado ante la Comisión Industrial. La decisión que finalmente tome el Fondo o la Comisión sobre si ha ocurrido un “accidente del trabajo” es únicamente a los fines de determinar si el empleado es acreedor a los otros beneficios que provee el Art. 3 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 3. Esta determinación en nada afecta ni condiciona la reclamación que pueda tener el empleado al amparo del Art. 5(A) de dicha ley, supra, toda vez que al transcurrir el periodo de doce (12) meses, cesa la obligación del patrono de reservar el empleo. El citado Art. 5a no exige que la enfermedad o el accidente sea de naturaleza ocupacional para que el obrero o empleado obtenga el tratamiento médico que provee el estatuto. Para que el obrero sea admitido a tratamiento, no es necesaria una determinación previa del Fondo al efecto de que se trata de un accidente del trabajo o de una enfermedad ocupacional. El referido artículo lo que requiere es que la enfermedad que sufra el empleado lo inhabilite para trabajar y que concurran las demás condiciones ya expresadas. Véanse: Op. Secretario del Trabajo y Recursos Humanos Núm. 90-5 de 9 de julio de 1990, pág. 4(11), y Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763 (1992).
*815En atención a lo antes discutido, concluimos que erró el tribunal al resolver que no podía atender la reclamación sobre la reserva de empleo por no haber una decisión final y firme sobre la relación causal de la enfermedad o condi-ción del empleado.
Por los fundamentos antes discutidos, se confirma la sentencia parcial recurrida, en cuanto dispuso de la contro-versia sobre la deducción del seguro social federal de la indemnización en concepto de mesada al amparo de la Ley Núm. 80, supra. Se revoca, a su vez, la determinación del tribunal de instancia al efecto de que no podía atender la reclamación sobre la reserva de empleo y se devuelve este asunto a dicho tribunal para la continuación de los proce-dimientos de forma compatible con esta opinión.
El Juez Asociado Señor Corrada Del Río emitió una opi-nión concurrente. El Juez Asociado Señor Rebollo López disintió sin opinión escrita.
— O —

 Este pleito fue consolidado con otro presentado por el Secretario del Trabajo, quién representaba al recurrido ante el Tribunal de Distrito, Sala de Carolina, donde se reclamaron de igual forma la reinstalación y los salarios impagados o, en la alter-nativa, la compensación adecuada a tenor de lo dispuesto en la Ley Núm. 45 de 18 de abril de 1935 (11 L.P.R.A. sec. 1 et seq.) y/o Ley Núm. 80 de 30 de mayo de 1986 (29 L.P.R.A. sec. 185a et seq.).


 Caso Núm. 87-15-1005. El 20 de marzo de 1987 el Fondo del Seguro del Estado (en adelante el Fondo) determinó que la condición presentada por el recurrido no estaba relacionada con el empleo y ordenó el cierre y archivo del caso.


 Caso Núm. 87-15-5685. En este caso no se rindió un informe patronal, ya que el patrono señaló que las alegaciones que se hacían eran las mismas que las del Caso Núm. 87-15-1005; por ello el obrero compareció ante el Fondo mediante una decla-ración voluntaria.


 La Ley Núm. 16 de 21 de mayo de 1982 (29 L.P.R.A. sees. 180-182, 185h-1851, 192) añadió este artículo a la Ley Núm. 80, supra. El P. del C. 320 tenía igual contenido que el P. del S. 438 que se convirtió en la Ley Núm. 16, supra. Surge del Informe de la Comisión de Trabajo y Asuntos del Veterano de la Cámara de Representantes sobre el P. de la C. 320 de 21 de abril de 1982, 9na Asamblea Legis-lativa, 2da Sesión Ordinaria, que “[e]sta compensación no se considerará salario. ... El permitir descuento de esta nómina derrotaría la intención de la ley, que su fin último es uno reparador”. Véase: Martínez Campos v. Banco de Ponce, 138 D.P.R. 366 (1996), opinión disidente de la Juez Asociada Señora Naveira de Rodón.


 La acción de “indemnizar” es definida por Ignacio Rivera García en su Dic-cionario de Términos Jurídicos, Orford, Ed. Equity, 1976, pág. 128, como el “resarcir un daño o perjuicio”. Por su parte, Guillermo Cabanellas en su Diccionario Enciclo-pédico de Derecho Usual, 20va ed. rev., Buenos Aires, 1986, T. IV, pág. 381, define el concepto “indemnización” como el “resarcimiento económico del daño o peijuicio cau-sado desde el punto de vista del culpable”.


 Art. 1 de la Ley Núm. 80, supra, 29 L.P.R.A. sec. 185a.


 En lo pertinente, en la Ley Federal del Seguro Social, 42 U.S.C. sec. 409(a), se indica lo siguiente: “ ‘wages’ means remuneration ... and remuneration paid after 1950 for employment, including the cash value of all remuneration (including benefits) paid in any medium other than cash ...”


 Cabe señalarse que en el análisis de lo que queda excluido del concepto “salario”, para fines del seguro social, no es relevante el hecho de que una suma o *812partida determinada sea excluida para fines de la contribución sobre ingresos federales. Ello es así, toda vez que en la propia Ley Federal del Seguro Social se advierte claramente lo siguiente: “Nothing in the regulations prescribed for purposes of chapter 24 of Title 26 (relating to income tax witholding) which provides an exclusion from ‘wages’ as used in such chapter shall be construed to require a similar exclusion from ‘wages’ in the regulations prescribed for purposes of this subchapter”. 42 U.S.C. sec. 409(b).


 En Social Security Board v. Nierotko, 327 U.S. 358 (1946), se resolvió que la paga atrasada constituía un salario para propósitos de elegibilidad de beneficios del seguro social federal. Por su parte, en United States v. Burke, 504 U.S. 229 (1992), el Tribunal Supremo federal resolvió que, para efectos de la sección 104(a)(2) del Có-digo de Rentas Internas federal (Internal Revenue Code) la paga atrasada concedida bajo el Título VII de la Ley Federal de Derechos Civiles de 1964 no constituye una exención de los ingresos brutos. Más recientemente, en Commissioner v. Schleier, 515 U.S. 323 (1995), se resolvió que el remedio de paga atrasada y daños líquidos concedidos bajo el Age Discrimination in Employment Act (ADEA), 29 U.S.C. sec. 621 et seq., no constituyen una exención de los ingresos brutos bajo el Código de Rentas Internas federal, 26 U.S.C. sec. 104(a)(2). Allí se reiteró que la intención del Con-greso era que los daños líquidos bajo el ADEA fuesen de naturaleza punitiva (citando a Trans World Airlines, Inc. v. Thurston, 469 U.S. 111 (1985). A pesar de que los casos antes citados no aplican a la controversia que hoy resolvemos, resulta importante señalarlos toda vez que, de concederse paga atrasada, según reclamada en el caso de autos, dicha partida está sujeta al descuento del seguro social por la propia definición de “salarios” contenida en dicha ley.


 El Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7, dispone, en lo pertinente, lo siguiente:
“En los casos de inhabilitación para el trabajo de acuerdo con las disposiciones de este Capítulo, el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
“(1) que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro del término de quince días, contados a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos doce meses desde la fecha del accidente;
“(2) que el obrero o empleado esté mental y físicamente capacitado para ocupar dicho empleo en el'momento en que solicite del patrono su reposición, y
“(3) que dicho empleo subsista en el momento en que el obrero o empleado solicite su reposición. (Se entenderá que el empleo subsiste cuando el mismo está vacante o lo ocupe otro obrero o empleado. Se presumirá que el empleo estaba va-cante cuando el mismo fuere cubierto por otro obrero o empleado dentro de los treinta días siguientes a la fecha en que se hizo el requerimiento de reposición.)”


 En dicha opinión, el Secretario del Trabajo y Recursos Humanos señaló lo siguiente:
“...la ley no requiere que el Fondo previamente determine que se trata de un accidente o enfermedad ocupacional para entonces ofrecer los servicios solicitados. La realidad es que la determinación de que se trata de un accidente o enfermedad ocupacional, con gran frecuencia se hace mucho tiempo después de haberse ofrecido los servicios al accidentado... la protección del Artículo 5(A) de la ley tiene vigencia *815desde que el empleado inhabilitado para trabajar solicita la protección del Fondo y recibe el tratamiento médico que corresponde, aún cuando después se determine que no se trataba de un accidente o enfermedad ocupaeional.” Concurrimos plenamente con la Opinión del Secretario.